CLOPTON, J.
— The bill of exceptions does not purport
*32to set out the entire evidence, and all reasonable presumptions will be indulged to sustain tlie rulings of the court. The defendants were indicted, under section 4347 of the Code, for having willfully set fire to or burned a barn, the property of L. L. Hill, being within the curtilage of his dwelling-house. The. barn was situated with the front end in the rear yard of the dwelling, constituting a part of the inclosure of the yard, the rear part extending into another inclosure. Curtilage, as used in the statute, certainly includes the yard or space of ground near to the dwelling-house, contained in the same inclosure, and used in connection witli it by the household. On tlie evidence in this
case, the barn, opening into the yard immediately surrounding the dwelling, and forming a part of the inelosure, must be regarded, in legal contemplation, as one of the cluster of buildings appurtenant to, and used for domestic purposes in connection with the dwelling, and as within tlie curtilage. Fisher v. State, 43 Ala. 17; Pritcher v. People, 16 Mich. 142; State v. Whit, 4 Jones’ L. (N. C.), 349; 1 Whar. Cr. Law, S 783.
Affirmed.